NO. 12-13-00154-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

JOEL LUNA, JR.,                                  §      APPEAL FROM THE 217TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      ANGELINA COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Joel Luna, Jr., appeals his convictions for robbery. Appellant’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967)
and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                          BACKGROUND
       In 2009, Appellant was indicted for two counts of aggravated robbery and two counts of
robbery. Appellant, along with his sister and other individuals, allegedly robbed two people near
the “drive through” of a fast food restaurant.
       The State offered Appellant a plea bargain that he initially accepted, but later decided to
reject. The State abandoned the aggravated robbery counts, and proceeded solely on the robbery
counts in the indictment. Appellant made an open plea of “guilty” to the trial court in 2010.
After admonishing him on the consequences of that decision, the trial court accepted Appellant’s
plea, found him guilty, and postponed sentencing for a later date. When Appellant’s sentencing
date arrived, he absconded. In 2013, three years after Appellant missed his scheduled sentencing
hearing, he was detained in a traffic stop, and the detaining officers determined warrants had
been issued for his arrest. Consequently, the officers arrested him.
       Appellant was ultimately brought before the trial court, and the court held a sentencing
hearing. The State relied on the presentence investigation report, which showed that Appellant
had an extensive criminal history, including prior assaults and aggravated assaults among other
offenses.   He had also been placed on community supervision for a prior crime, but his
community supervision was revoked because he committed new offenses.               The trial court
believed that Appellant presented a danger to society, and after careful consideration of the
evidence, sentenced him to twenty years of imprisonment for each offense, to be served
concurrently. This appeal followed.


                        ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he has diligently reviewed the appellate record and is of
the opinion that the record reflects no reversible error and that there is no error upon which an
appeal can be predicated. He further relates that he is well acquainted with the facts in this case.
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App.
[Panel Op.] 1978), Appellant’s brief presents a chronological summation of the procedural
history of the case and further states that Appellant’s counsel is unable to raise any arguable
issues for appeal.


                                          CONCLUSION
       As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant’s counsel’s motion for leave to
withdraw is hereby granted and the trial court’s judgment is affirmed.
       As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any



                                                 2
petition for discretionary review must be filed within thirty days from the date of either this
opinion or the last timely motion for rehearing that was overruled by this court. See TEX. R. APP.
P. 68.2. Any petition for discretionary review must be filed with the Texas Court of Criminal
Appeals. See Tex. R. App. P. 68.3(a). Any petition for discretionary review should comply
with the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman, 252
S.W.3d at 408 n.22.
Opinion delivered January 31, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)


                                                           3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                          JANUARY 31, 2014


                                          NO. 12-13-00154-CR


                                        JOEL LUNA, JR.,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                 Appeal from the 217th District Court
                        of Angelina County, Texas (Tr.Ct.No. CR-28,887)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgment of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.